Citation Nr: 1615519	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1977 to May 1979.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2012 rating decision, the RO granted the Veteran's claim for entitlement to service connection for an anxiety disorder with a 50 percent rating, effective July 29, 2011.  In January 2012, the Veteran filed a timely Notice of Disagreement (NOD) and in February 2015, the RO issued a Statement of the Case (SOC).  The Veteran never perfected his appeal through the submission of a VA Form 9 (Appeal to Board of Veterans' Appeals); therefore, the issue of entitlement to a rating in excess of 50 percent for an anxiety disorder is not on appeal before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b) from May 24, 2010 to July 29, 2011 and from September 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 24, 2010 to July 29, 2011, the Veteran was service connected for recurrent dislocations of the left shoulder, status post hemiarthroplasty, rated as 50 percent disabling, and varicosities of the left lower leg, rated as 20 percent disabling.  His combined rating was 60 percent.


2.  From July 29, 2011 to September 1, 2015, the Veteran was service-connected for recurrent dislocations of the left shoulder, rated as 50 percent disabling; varicosities of the left lower leg, rated as 20 percent disabling; and anxiety disorder, rated as 50 percent disabling from July 29, 2011 to September 19, 2012, 100 percent disabling from September 19, 2012 to November 1, 2012 and 50 percent disabling from November 1, 2012.  His combined rating was 80 percent from July 29, 2011 to September 19, 2012, 100 percent from September 19, 2012 to November 1, 2012, and 80 percent from November 1, 2012 to September 1, 2015.  

3.  From September 1, 2015, the Veteran has been service connected for recurrent dislocations of the left shoulder, status post hemiarthroplasty, rated as 50 percent disabling; varicosities of the left lower leg, rated as 20 percent disabling; and an anxiety disorder, rated as noncompensable.  His combined rating is 60 percent.  

4.  The Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities from July 29, 2011 to September 1, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met or approximated from May 24, 2010 to July 29, 2011, and have not been met or approximated from September 1, 2015, and a schedular TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16(a) (2015).

2.  The criteria for a TDIU under 38 C.F.R. § 4.16(a) were met from July 29, 2011 to September 1, 2015 and a schedular TDIU is warranted for that time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2015).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In regard to the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a) from May 24, 2010 to July 29, 2011 and from September 1, 2015, the pertinent facts are not in dispute and the law is dispositive.  There is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As will be discussed in further detail below, the appellant's claim for entitlement to TDIU under 38 C.F.R. § 4.16 (a) from May 24, 2010 to July 29, 2011 and from September 1, 2015 is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

In light of the favorable disposition for the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a) from July 29, 2011 to September 1, 2015, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

II.  TDIU

From May 29, 2010 to July 29, 2011 and from September 1, 2015

The pertinent facts are not in dispute, and the Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

From May 24, 2010 to July 29, 2011, the Veteran was service connected for recurrent dislocations of the left shoulder, status post hemiarthroplasty, rated as 50 percent disabling and varicosities of the left lower leg, rated as 20 percent disabling.  From September 1, 2015, the Veteran has been service connected for recurrent dislocations of the left shoulder, status post hemiarthroplasty, rated as 50 percent disabling; varicosities of the left lower leg, rated as 20 percent disabling; and an anxiety disorder, rated as noncompensable.  His combined 60 percent rating for both periods of time do not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met from May 24, 2010 to July 29, 2011 and from September 1, 2015.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), the claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) from May 24, 2010 to July 29, 2011 and from September 1, 2015 is denied.

From July 29, 2011 to September 1, 2015

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

From July 29, 2011 to September 1, 2015, the Veteran was service-connected for recurrent dislocations of the left shoulder, rated as 50 percent disabling; varicosities of the left lower leg, rated as 20 percent disabling; and anxiety disorder, rated as 50 percent disabling from July 29, 2011 to September 19, 2012, 100 percent disabling from September 19, 2012 to November 1, 2012 and 50 percent disabling from November 1, 2012.  His combined rating was 80 percent from July 29, 2011, 100 percent from September 19, 2012 to November 1, 2012, and 80 percent from November 1, 2012.  His combined rating meets the threshold requirement of 38 C.F.R. § 4.16(a).  

VA treatment records indicate that the Veteran had a long standing history of shoulder pain and underwent a rotator cuff repair in 2007.  A December 2007 treatment record from Dr. L.M. indicates that post surgery, the Veteran had a range of motion to approximately 80 degrees abduction without pain, but had difficulty reaching the top of his head.  Dr. L.M. opined that the Veteran is "permanently barred/disabled from doing any labor activity with his arm."  He further opined that the Veteran "is disabled from continuing his job in housekeeping," since he is prohibited from lifting over a pound or two on a repetitive basis and should confine his activity to chest level or below.  "The only type of work that would not damage him would be some type of clerical work."

The Veteran has been receiving Social Security Administration (SSA) disability benefits for his shoulder disability since 2007.  Associated physical residual functional capacity assessment records indicate that the Veteran has exertional, postural, and manipulative limitations.  The examiner noted that the Veteran is limited from reaching overhead with his left upper extremity.

A January 2008 letter from the Office of Personnel Management's disability, reconsideration and appeals group states that the Veteran was found to be disabled for his position as a housekeeping aid due to his left shoulder condition.  

The Veteran was afforded a VA examination in July 2010 where he reported that he uses his right hand for all of his daily activities.  He reported that he is unable to do any yard work or laundry duties.  In regard to his left leg, the Veteran reported increased edema, which is more pronounced at the end of the day.  He further reported that excessive walking, squatting, bending or twisting aggravates his leg, and elevation relieves the swelling.  In regard to his shoulder, the Veteran reported constant pain, especially when he attempted to work as a stocker at a grocery store for 3 weeks.  He reported stiffness, pain and flare ups 3 to 4 times per month.  

On examination, the examiner noted the Veteran's varicose veins and the absence of edema in his left leg, range of motion of left shoulder to 60 degrees, abduction to  50 degrees and pain with motion, although no limitation of motion with repetition.  The examiner opined that the Veteran could perform sedentary or light physical employment.  

The Veteran was afforded a VA examination in December 2011 where the examiner noted the Veteran's diagnosis of anxiety disorder, not otherwise specified.  The Veteran reported symptoms of depression and anxiety secondary to his medical disabilities and resulting financial stress.  The Veteran reported trouble sleeping, anxiety, and depression.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  In that regard, the Veteran exhibited depressed mood, anxiety, suspiciousness, near continuous panic or depression, chronic sleep impairment, impairment of memory, flattened affect, impaired judgment and disturbances of motivation and mood.  
VA mental health treatment records from 2011 indicate that the Veteran suffered from severe anxiety, nervousness, difficulty sleeping, depression, and paranoia from the shoulder replacement.  The Veteran was hospitalized from September 2012 to November 2012 due to his anxiety disorder symptoms.  He also was hospitalized in 2013 due to suicidal ideations. 

The Veteran was afforded another VA examination in November 2013 where the examiner noted the Veteran's diagnoses of varicose veins of the left leg and left shoulder recurrent dislocations.  The Veteran reported that he occasionally experiences pain in his legs, but denied symptoms of edema and fatigue.  The examiner noted no functional limitations associated with the Veteran's varicose veins and mild functional limitation of the left shoulder.  The examiner noted that the Veteran had less movement than normal of his left shoulder.  The examiner opined that the Veteran was capable of sedentary and light physical activity.  

On the Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he reported that he previously worked in the housekeeping industry for over 15 years and very briefly in the retail industry.  His highest level of education is high school.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he is unable to obtain and maintain substantially gainful employment.  The Board assigns probative value to the SSA disability functional assessment; Dr. L.M.'s assessment of the Veteran's physical limitations due to his left shoulder disability, the VA examinations and the Veteran's own statements regarding his functional impairment.  First, the Veteran is receiving  SSA disability benefits for his service-connected left shoulder disability.  While SSA decisions are not controlling for purposes of VA adjudication, the Board is to give appropriate consideration to the evidence SSA considered in its decision.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The SSA's functional assessment examination noted the Veteran's limitations in lifting his left shoulder beyond a certain point and in supporting a certain weight.  Second, although Dr. L.M's statement occurred before the period on appeal, the Board nevertheless finds his statements regarding the long term effects of the Veteran's shoulder surgery to be probative to the issue of the Veteran's current functional impairment.  Dr. L.M. who is experienced in the field of orthopaedics can make a medical statement regarding likely future impairment of one of his patients.  Third, the VA examiners have opined that the Veteran is limited to sedentary work due to his left shoulder limitations.  Their opinions are based on examination of the Veteran's shoulder and consideration of the Veteran's statements regarding pain on motion.  Fourth, the Veteran's brief one month employment in the retail industry further underscores the Veteran's inability to engage in physically laborious work.  The Veteran stated that the job required him to stock multiple items, which became painful after repeated attempts. 

It is clear that the Veteran could only engage in sedentary employment, possibly clerical work as Dr. L.M. suggested in his December 2007 treatment note.  During the period on appeal, the Veteran's service-connected anxiety disorder also affected his ability to engage in substantially gainful employment.  The Veteran exhibited symptoms depressed mood, anxiety, suspiciousness, near continuous panic or depression, chronic sleep impairment, suicidal ideations and impairment of memory.  These symptoms cause him to need to work in a secluded environment and on simple jobs.  The Veteran's limited educational background prevents him from being qualified for more skilled work.  His 15 year plus employment history solely involves physically active work.  The Board cannot think of any sedentary job which the Veteran would be qualified to fill.  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The Veteran met the schedular criteria for that time period and the disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment from July 29, 2011 to September 1, 2015.


ORDER

Entitlement to a TDIU on a schedular basis due to service-connected disabilities under 38 C.F.R. § 4.16(a) from May 24, 2010 to July 29, 2011 and from September 1, 2015 is denied.

Entitlement to a TDIU on a schedular basis due to service-connected disabilities under 38 C.F.R. § 4.16(a) from July 29, 2011 to September 1, 2015 is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Based upon the medical treatment history, VA examinations, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of his service-connected left shoulder, left leg and anxiety disorder.  His highest level of education is high school and he has only worked in physically laborious positions such as in housekeeping and in retail.  He has no qualifications for a sedentary position.  His limited educational background prevents him from being qualified for more skilled work.  

Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of service-connected disabilities for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis for the time period in which a TDIU on a schedular basis was not granted herein, namely from May 24, 2010 to July 29, 2011 and from September 1, 2015.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU on an extraschedular basis for the time periods from May 24, 2010 to July 29, 2011 and from September 1, 2015, to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  Consider any evidence associated with the claims folder since the August 2011 Statement of the Case.  (VA examinations in November and December 2013 were associated with the VBMS folder and CAPRI records were associated with the Veteran's Virtual VA folder on 3/31/16)  If any benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


